
	

113 S2856 IS: To amend the Internal Revenue Code of 1986 to modify the credit for production of electricity from renewable resources for certain open-loop biomass and trash facilities placed in service before the date of the enactment of this Act.
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2856
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Menendez (for himself, Mr. Cardin, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the credit for production of electricity from
			 renewable resources for certain open-loop
			 biomass and trash facilities placed in service before the date of the
			 enactment of this Act.
	
	1.Special rule for certain facilities(a)In generalSection 45(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new paragraph:(12)Special rule for certain qualified facilities(A)In generalIn the case of electricity produced at a qualified facility described in paragraph (3) or (7) of
			 subsection (d) and placed
			 in service before the date of the enactment of this paragraph, a taxpayer
			 may elect to apply subsection
			 (a)(2)(A)(ii) by substituting the period beginning after December 31, 2013, and ending before January 1, 2016 for the 10-year period beginning on the date the facility was originally placed in service.(B)LimitationNo credit shall be allowed under subsection (a) to any taxpayer making an election under this
			 paragraph with respect to
			 electricity produced and sold at a facility during any period which, when
			 aggregated with all other periods for which a credit is allowed under this
			 section with respect to electricity produced and sold at such facility, is
			 in excess of 10 years..(b)Effective dateThe amendment made by this section shall take effect on January 1, 2014.
			
